ICJ_143_JurisdictionalImmunities2008_DEU_ITA_2010-07-06_ORD_01_NA_03_FR.txt.                                                                             398




         DÉCLARATION DE M. LE JUGE AD HOC GAJA

[Traduction]

   En statuant sur la recevabilité de la demande reconventionnelle de
l’Italie, la Cour applique pour la première fois l’article 80 de son Règle-
ment dans la version modifiée en vigueur depuis le 1er février 2001. En
vertu du nouveau texte, la Cour doit dorénavant aussi statuer « après
avoir entendu les parties » dans le cas où l’Etat demandeur soulève une
exception quant à sa compétence pour connaître de la demande recon-
ventionnelle. Dans le contexte du Règlement de la Cour (voir, par exem-
ple, le paragraphe 2 de l’article 58, le paragraphe 1 de l’article 67, le
paragraphe 9 de l’article 79 et le paragraphe 2 de l’article 84), les termes
« entend[re] les parties » semblent impliquer la tenue d’une audience. Cela
apparaît particulièrement justifié lorsque l’exception invoque l’incompé-
tence, étant donné les effets de la décision dans un tel cas : si la Cour
décline sa compétence, l’Etat défendeur sera en effet empêché de lui sou-
mettre la demande reconventionnelle, irrecevable sous la forme d’une
demande distincte.
   En l’espèce, une audience aurait probablement aidé la Cour à détermi-
ner avec davantage de précision la date à laquelle le différend s’est élevé
et les faits et situations sur lesquels il porte. Elle aurait peut-être permis à
la Cour d’établir quelles réclamations avaient fait l’objet de « tentatives
réitérées pour parvenir à un accord » (mémorandum du Gouvernement
allemand cité dans le mémoire de la République fédérale d’Allemagne
(p. 10, par. 10)) avant la conclusion des accords bilatéraux de 1961.

                                                   (Signé) Giorgio GAJA.




                                                                             92

